UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
FRANCISCO EMETERIO, :
Plaintiff,

; 20-CV-970 (JMF)
-v- :

: ORDER

A & P RESTAURANT CORP. d/b/a REMEDY DINER, :
et al., :
Defendants. :
xX

 

JESSE M. FURMAN, United States District Judge:

As discussed, and for the reasons stated, on the record during the teleconference held on

earlier today, the Court orders as follows:

Dated:

The parties are granted an extension until July 1, 2021, to complete the depositions
referenced in Paragraph 4 of the so-ordered stipulation dated May 5, 2021, ECF No. 94;

By the same date, the parties shall confer with one another and file a joint letter proposing a
four-part briefing schedule for the parties’ anticipated cross-motions for summary judgment
(and any associated motions for sanctions), such that Plaintiffs shall file their motion;
followed by Defendants’ opposition and cross-motion in a single, consolidated
memorandum of law; followed by Plaintiffs’ consolidated reply and opposition to the cross-
motion; followed by Defendants’ reply;

Unless and until the Court orders otherwise, Plaintiffs shall file any motion for summary
judgment (and associated motion for sanctions) no later than August 6, 2021;

With the exception of the depositions described above, discovery is closed. The parties have
not (and cannot) show good cause for an extension given, among other things, their general
lack of due diligence in this matter. See Fed. R. Civ. P. 16(b)(4) (“A schedule may be
modified only for good cause and with the judge’s consent.”); Grochowski v. Phoenix
Const., 318 F.3d 80, 86 (2d Cir. 2003) (“A finding of good cause depends on the diligence
of the moving party.”). That said, the parties are encouraged to cure any outstanding
discovery obligations by July 1, 2021, to avoid the imposition of sanctions.

SO ORDERED. CO) :

June 3, 2021

New York, New York TESSE M-FURMAN
nited States District Judge
